FILED tN
                                                                                         1STCC URT OP APPEALS
                                  Appeal No's. 01-14-00176-CR                                 HOI STOW, TFVAS
                                                       01-14-00177-CR
                                                                                          JAf 1 3 2015          ,
                                                       01-14-00178-CR
                                                                                     CHfl'STdPHERAPRINE ^
                                                                                    CLERK_J_0&                      O
STEVE       J.    CARRINGTON                                      IN THE       FIRST            IHSTRICT            Q*


-V-                                                               COURT             OF             APPEALS




THE    STATE       OF    TEXAS                                          OF      TEXAS




             MOTION       TO   COMPEL    THE     400TH    DISTRICT   COURT     TO    COMPLY

       WITH T.R.A.P.             RULE 20.2 AND T.C.C.P.           ARTICLE 1.051(c)(1)




TO    THE    HONORABLE         JUSTICE     OF    SAID    COURT:

Now     comes,           STEVE     J.    CARRINGTON,         RELATOR, Prose,             in     :he    above

entitled           appeal        numbers        and     respectfully      present             his Motion
To     Compel           The 400TH District Court To Comply with T.R.                            \.P.    Rule

20.2        And     T.C.C.P.        Article           1.051(d)(1),     and in support of his
Motion,          Relator shows the following;




                               DUTIES    SOUGHT TO BE        COMPELLED.



Relator seeks appointment of appellate counsel to assist him in
filing his direct appeal brief,                         as well, Relator seeks ise or to
be     provided          one      free     copy       of the records,        reporter and court
reporter           records,        so    that he may review and effectively excute
his appeal. Relator seeks the 400TH District Court to ccjmply with
T.R.A.P.          Rule 20.2 and T.C.C.P. Art.                1.051(d)(1)
                                                    II.




                                            ACTION       TAKEN




On February 20,             2014, Relator filed several motions with the 400TH
District Court of Fort                 Bend County,          Texas,    301 Jackson, (Richmond,
Texas 77469,          such as:       Notice of        Appeal;       Motion to Vacate Mandate;
Brief       Supporting         Notice        of     Appeal;       Motion to Withdraw Plea of
Guilty       Made      Involuntary;           and Motion for Appointment oif Counsel
To File Direct Appeal.
On     March     18,        2014,     Defendant's           Request For Trial Trinscripts
was filed along with a second Motion To Appoint Counsel Pursuant
to     C.CP.        Art.      1.051(d)(1).           Both Motions were denied
7,     2014.     Trial        cause numbers 06-DCR-044879; 06-DCR-04|60J                    a J
06-DCR-     044878.



                                                   Ill




                                            RELIEF    SOUGHT




Relator,        Pursuant to Code of Criminal Procedure art.                         1.051(d)(1)
request the appointment of appellate counsel. Relator is indigent
and during pre-trial and the Plea Proceedings relator waj; and has
established           his     indigentcy.           According        to Evitts V.    Litcey, 469
U.S. 387,       105 S. Ct. 830        (1985),        An appellant is enfitled to
the effective assistance of counsel on appeal.
Relator,        also        request,        pursuant        to    Texas   Rules of Appellate
Procedure,       Rule 20.2,          to be provided with the records,                the reporter
records,       that was filed with                this court March 12,       2014,    and Court

reporter        record        filed     March        10,     2014. Rule 20.2 provides for
a    free      appellate record if appellant is indigent. Relal.or filed
with the 400TH District Court a six month print out show:.ng his
inability        to       purchase      the records or afford counsel, ''he Court
of     Criminal        Appeals        has     stated,        "The absence of an appellate
record renders appellant's appeal a meaningless ritual. Ward V.
State,    740 S.W. 2d 794,    800 (Tex.       Crlm. App.        1987); quot ng Evitts
V.     Lucey,        469 U.S. 387,     394,     105 S.     Ct.    830,       834,     3    L.   Ed.

2d 821,       828 (1985).


                                                 IV.




                                      CONCLUSION,       PRAYER



Relator        Prays        that    the      Court grants his Motion and C mpel the
400TH     District           Court of Fort Bend County,               Texas,         to con ply with
T.R.A.P.       Rule 20.2 and T.C.C.P.             art.      1.051(d)(1).




                                                               STEVE      J.    CARRINC
                                                               TDCJ      #1491488
                                                               POLUNSKY         UNIT
                                                               3872      FM    350    SOUTI
                                                               LIVINGSTON,            TEXAS       77351




                                      INMATE    DECLERATION




I,    STEVE J.       CARRINGTON,       BEING    PRESENTLY      INCARCERATED            IN   tHE TEXAS
DEPARTMENT           OF     CRIMINAL      JUSTICE,     AT    THE   ALLEN       B.    POLUN, KY      UNIT,

POLK     COUNTY,           TEXAS,     DECLARE     UNDER      PENALTY      OF    PERJURY       THAT      ALL

CLAIMS        AND     ALLEGATIONS         PRESENTED         WITHIN       THE    FOREGOI NG        MOTION

ARE    TRUE    AND    CORRECT.




                                                               STEVE     J.     CARR



SUBMITTED THE ?TB DAY OF TJfiAJU^/                                   2014
                              CERTIFICATE     OF   SERVICE




THIS IS TO CERTIFY THAT A TRUE AND CORRECT COPY OF THE FCJREGOING

MOTION   HAS   BEEN   SENT    TO   THIS   COURT   VIA   U.S.   POSTAL   MAIL,



                                                         Xw/^CARRBNGTJON
                                                         STEVE J.



SUBMITTED THE *?$.           DAY OF ""^Lfct/^/ , 2014.
                                         Dm. 'M'OPir
                                                     F LED IN

             APPEAL N0£. puh-mMo-m            1ST COUIT OF APPEALS
                                                HOUS" ON, TEXAS


                                                JAN I 3 2015
                       ni-w-Mnt-rn           CHRISTOP 1ER A. PRINE

                                            CLERK.


Jo: Tht CUrk of:                                       CEIVED
   The Fiat Dkhitl Cmrf ofAffak;

be/Ad 0 MditM) iff fanfe}avJMafffAeA0/wr/a
tfPealini fiheYff/DCe. The Ald/brt h k1/cfi0AbeYMce k#4
Ptievfouitohetfif fj'k//(fft'22'lll)w/M flu's foudbum*,/W
fhefe ha£ bemJA/ff falling 0W if,
l0j/< MidbrMi #fMieSe tod/tA&be fitu/m'Jbtot&hi
before Hie foud frf afulln/4.
                  Thufi/K Ypu J/0 aA&aze*
                                                     AldA

                                        ctfvf rmrmwM
                                       rnr * m UM.
                                                         WIT
                                     3R2Z£m w a s
                                     ilUING-STM 19. m a
                                                                                                                                  .*"**
^STl FM3&
                                                                    ^mp-^x^nm-m ?&>-?:
                                                                      12 J^,3MS ^P^ t                        .^•""^        ^Mwrn^'
                                                                                                                                  ,***
                    "Sal FAwaitAi 5V^d-                                                    .,C |i.v
                                                                     #^                  7,0
                                                                                   \$
                                                                            ^                    ?V"
     Le&iaL hki'L
                      ..... «*H W — .™.^*J ,^| ^Ci ^^ .,_,
                       s   {*»*•«.* .c« ifi*i*•»*5«» «•«• •"* •—*
                                                                       j!,!|,i.ij!.|...|iiiiii.ji"i'i')!'l'll!,liii,l),i''i',,!ii,iih